02-11-068-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.  02-11-00068-CR
                                                
 



Vincente Uribe


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM COUNTY CRIMINAL Court NO. 1 OF
DENTON COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered AAppellant’s Withdrawal Of
Notice Of Appeal.@  The motion complies with
rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
                                                                   PER
CURIAM
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and
GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED: 
April 7, 2011




 




[1]See Tex. R. App. P. 47.4.